DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the 11/10/2020 Non-Final Office Action, claims 18-26 were pending as filed in the 09/03/2020 Response to Restriction. Claims 18 and 23-26 were rejected. Claims 19-22 were withdrawn.
In Applicant’s 12/16/2020 Reply, claims 18-26 remain pending as filed on 11/10/2020, in which claim 18 was pending and claims 27-32 were added. Claims 18-32 remain pending.

Remarks and Amendments
Claims 18 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over WO2005074953A1 (published 08/18/2005):

    PNG
    media_image1.png
    822
    622
    media_image1.png
    Greyscale

Two rationales for obviousness are presented. First, WO2005074953A1 describes administration of andrographolide in an amount (1-5 mg/kg) overlapping the claimed amount (about 1-4 mg/kg) to human patients that do not have Alzheimer’s disease (e.g., lupus, MS, rheumatoid arthritis, diabetes, or AIDS), such that “reduc[ing] the risk that a human will in the future develop Alzheimer’s disease” is inherent upon administration of the same compound in identical or overlapping amounts to the same patient population. Second, WO2005074953A1 explicitly describes administration of 1-5 mg/kg andrographolide in preventing Alzheimer’s disease. (claims 23 and 28). Both rationales are based on the fact that WO2005074953A1 describes a method comprising administering the same compound in the same or an overlapping amount to the same patient population. 
Applicant uses the Declaration under 37 CFR 1.132 to refute the Office Action’s assertion that WO2005074953A1 discloses an andrographolides composition that inhibits β-amyloid formation (p. 33, Example 8), because Example 8 “proposes an assay. It does not provide any results,” and because wild type rats do not form β-amyloid. (Reply, pp. 1-2). This argument does not negate the rejection. 
	Example 8, Inhibition of β-amyloid formation by the composition in wild type rats, states, “To check the amyloid formation two complementary techniques. . .were used,” (p. 33, emphasis added), indicating these techniques occurred, rather than “will be used,” indicating a prophetic example, contrary to Applicant’s assertion. In addition, even if Applicant could adequately demonstrate that a lack of results somehow indicates inoperability, a nonenabling reference qualifies as prior art for all that it teaches in determining obviousness. In this case, WO2005074953A1 describes a method with the same active step as the claimed method, i.e., administration of about 1-4 mg/kg andrographolide to a patient without Alzheimer’s disease. 
Thus, even if true, Applicant’s argument that WO2005074953A1 does not teach β-amyloid inhibition is not a dispositive argument and does not overcome the rejection. 
	Applicant refutes the Office Action’s assertion that WO2005074953A1 discloses an andrographolides composition that treats Alzheimer’s disease (p. 35, Example 15; claims 23 and 28), because Example 15 does not provide results. (Reply, pp. 1-2). This argument does not negate the rejection. 
	Even if Example 15 represents a prophetic example of using andrographolide to treat Alzheimer’s disease, WO2005074953A1 is good for all that it teaches, and claims 23 and 28 explicitly teach a method of preventing Alzheimer’s using 1-5 mg/kg andrographolide, which reads on the present claims. Thus, even if true, Applicant’s argument that WO2005074953A1 
	Finally, Applicant argues WO2005074953A1 does not teach human or animal model results, thus, the skilled artisan could not enjoy a reasonable expectation of success in treating patients that do not have Alzheimer’s disease. Again, this argument does not negate the rejection. 
WO2005074953A1 renders the claims obvious, because it teaches administering andrographolide in an amount (1-5 mg/kg) overlapping the claimed amount (about 1-4 mg/kg) to human patients that do not have Alzheimer’s disease (e.g., lupus, MS, rheumatoid arthritis, diabetes, or AIDS). Thus, Applicant’s focus on the absence of human or animal model results is not a dispositive argument and does not overcome the rejection.
Even if any or all of Applicant’s assertions were true, the substance of the rejection remains valid in that Applicant’s claims are obvious, because WO2005074953A1 describes a method comprising administering 1-5 mg/kg andrographolide to patients that do not have Alzheimer’s disease. 

Rejections
35 U.S.C. 103:  A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 18 and 23-32 are rejected under 35 U.S.C. 103 as being unpatentable over WO2005074953A1 (published 08/18/2005). 
	WO2005074953A1 discloses an andrographolides composition that inhibits β-amyloid formation (p. 33, Example 8) and exemplifies its use in treating lupus, MS, rheumatoid arthritis, diabetes, AIDS, and AD. (pp. 34-36, Examples 10-15; claims 38-50). Example 9 (pp. 33-34) indicates the andrographolides composition used in the lupus (p. 34), MS (p. 34), rheumatoid arthritis (p. 35), diabetes (p. 35), AIDS (p. 35), and AD (pp. 35-36) treatments comprises 24.6% andrographolide, 4.8% 14-deoxyandrographoilide, and 0.6% neoandrographolide and in a pharmaceutical form with dosages of 1-5 mg/kg andrographolide, 0.2-1 mg/kg 14-deoxyandrographoilide, and 0.02-0.12 mg/kg neoandrographolide.
	The amount of andrographolide administered to treat lupus, MS, rheumatoid arthritis, diabetes, and AIDS, 1-5 mg/kg, overlaps the claimed dosage of about 1-4 mg/kg. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art," as in the present situation, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
	WO2005074953A1 describes administration of its composition to human patients. (Abstract). Furthermore, WO2005074953A1 does not limit the ages of the treated patients and would be applicable to all ages of patients who have lupus, MS, rheumatoid arthritis, diabetes, or AIDS, inclusive of those aged at least 18 years. 
Present claim 18 recites a “method to reduce the risk that a human will in the future develop Alzheimer’s disease” comprising “administering to a human that is between the age of 18 and 70. . .a daily oral dosage of from about 1 to about 4 [mg/kg] andrographolide.” Claim 18, then, defines the patient population as humans aged at least 18 years that do not have Alzheimer’s disease, while the only claimed active step is administration of about 1-4 mg/kg andrographolide.
WO2005074953A1 renders claim 18 obvious, because it teaches administering andrographolide in an amount (1-5 mg/kg) overlapping the claimed amount (about 1-4 mg/kg) to human patients that do not have Alzheimer’s disease (e.g., lupus, MS, rheumatoid arthritis, diabetes, or AIDS). In addition, WO2005074953A1 explicitly teaches administration of 1-5 mg/kg andrographolide in preventing Alzheimer’s disease. (claims 23 and 28), which provides a separate basis that renders obvious present claim 18.
Regarding claims 23-26, these claims are also rendered obvious by the teachings of WO2005074953A1, as each claims a result of administering about 1-4 mg/kg of andrographolide that would occur inherently upon administration of the same compound in the same amount to the same patient population. WO2005074953A1 teaches the same active step required of present claims 23-26 and would necessarily produce the same outcomes as recited in claims 23-26. 
Newly presented claims 27-29 recite the method of claim 18 but limit the age of the patient population to at least 45, at least 60, and at least 70, respectively. Claims 27-29 are obvious for the same reasons claims 18 and 23-26 are obvious. In addition, WO2005074953A1 does not limit the ages of the treated patients and would be appreciated as applicable to all ages of patients who have lupus, MS, rheumatoid arthritis, diabetes, or AIDS, inclusive of those aged at least 45-70 years. Likewise, claim 28 of WO2005074953A1 explicitly teaches administering 1-5 mg/kg andrographolide to prevent Alzheimer’s disease, with no limitation on age. 
Newly presented claims 30-32 recite the method of claim 18 but limit the dosage to 2.5 mg/kg, 300 mg, and 300 mg administered as two 150 mg doses. As referenced, Example 9 (pp. 33-34) indicates the andrographolides composition used in the lupus (p. 34), MS (p. 34), rheumatoid arthritis (p. 35), diabetes (p. 35), AIDS (p. 35), and AD (pp. 35-36) treatments comprises 24.6% andrographolide, 4.8% 14-deoxyandrographoilide, and 0.6% neoandrographolide and in a pharmaceutical form with dosages of 1-5 mg/kg andrographolide, rendering obvious 2.5 mg/kg, as it falls within the range taught by WO2005074953A1. Note, claims 23 and 28 also teach administration of 1-5 mg/kg andrographolide. WO2005074953A1 also teaches varying the dosage from single to multiple or daily, depending on the chosen route of administration, size of the patient, and nature of the condition. Here, the general conditions of the claims are taught in the art, and it is obvious to discover the optimum workable ranges through routine experimentation, where the normal desire of scientists to improve upon what is already generally known provides the requisite motivation to find the optimum parameters upon proof of concept. In this case, WO2005074953A1 teaches administering 1-5 mg/kg andrographolide to patients that do not have Alzheimer’s disease, and it is not inventive to find the optimum dose nearly a decade later.   

Conclusion
Claims 18-32 are pending.	Claims 18 and 23-32 are rejected. 
Claims 19-22 are withdrawn.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655